Memorandum. The order of the Appellate Division should be affirmed.
*910The record discloses that there were 1,617 signatures on the designating petition; 1,500 were required under the statute. It was stipulated at Special Term that 77 signatures were invalid. We conclude that another 150 signatures must be invalidated for omission or error with respect to the election district of subscribing witnesses (cf. Matter of Rutter v Coveney, 38 NY2d 993). There accordingly were insufficient signatures to validate the petition. We neither reach nor consider the other issues tendered (see Matter of White v McNab, 40 NY2d 912, decided herewith).
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur.
Order affirmed, without costs, in a memorandum.